On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
In the opinion handed down herein, we allowed plaintiff only $1,-356.04, subject to a credit of $375, with legal interest on the balance from judicial demand until paid. TJhe amount that it was the intention of the court to allow was $1,493.20, subject to the above-mentioned credit of $375, with legal interest as above stated. The error is merely one of calculation, which was detected before the opinion was signed and handed down, but through an oversight there was a failure to correct the error by substituting the sum of $1,493.20 for $1,356.04. The error may be corrected, without granting a rehearing.
For the above reasons, it is ordered that the decree handed down by us be amended, by increasing the amount subject to the above credit from $1,356.04 to $1,493.20, and, as thus amended, that the rehearing applied for be refused.